DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, 12-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2016/0161664) in view of Zhu (US 10,534,221) and Zheng et al. (US 10,267,976).
	As to claims 1 and 10, Ishida discloses in figure 7: a liquid crystal layer 20 and a backlight assembly 30, wherein the backlight assembly is located below the liquid crystal layer and comprises a first opening 34, a second opening 27, and a sidewall (edge which surrounds the first opening), wherein the first opening 34 is formed in the backlight assembly 30, a sidewall of the first opening 34 is the sidewall of the backlight assembly 30, the liquid crystal layer 20 covers over the first opening 34, a polarizer layer 26 is attached onto the liquid crystal layer 20, the second opening 27 is formed in the polarizer layer 26, the second opening 27 is in alignment with the first opening 34 and a second projection range of the second opening 27 onto the liquid crystal layer 20 covers a first projection range of the first opening 34 onto the liquid crystal layer 20.  
	Ishida does not disclose that the liquid crystal layer 20 is a thin film transistor (TFT) liquid crystal layer.  However, it was well known that active matrix liquid crystal displays comprising a matrix of thin film transistors (TFT) provided improved display performance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishida by providing a thin film transistor (TFT) liquid crystal layer in order to improve display performance.
	Ishida does not disclose a light shielding layer disposed on the entire sidewall of the first opening, wherein the light shielding layer is configured to prevent light emitted by the backlight assembly from interfering with the sensor.  Zhu discloses in figure 2, a light shielding layer 31b disposed on the entire sidewall of the first opening of the backlight assembly.  Zhu teaches in column 6, lines 7-21 that the light shielding layer 31b prevents light emitted by the backlight assembly from interfering with a camera (sensor) disposed in the first opening, thereby improving display performance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ishida by providing a light shielding layer disposed on the entire sidewall of the first opening as disclosed by Zhu in order to improve display performance by preventing light emitted by the backlight assembly from interfering with a camera (sensor) disposed in the first opening.
	Zhu does not disclose that the light shielding layer is a light shielding coating formed on the sidewall of the first opening.  Zheng discloses in figures 1 and 2 and column 4, lines 48-58, coating a light shielding layer 101 directly on the sidewall of the 
	As to claims 3 and 12, Ishida in view of Zhu and Zheng discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zheng further discloses in figures 1 and 2 that the light shielding layer 101 is a light shielding film formed on the sidewall.
As to claims 4 and 13, Ishida in view of Zhu and Zheng discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zheng further discloses in column 4, lines 48-58 that the light shielding film is coated directly on the sidewall using vapor deposition.
As to claim 15, Ishida in view of Zhu and Zheng discloses all of the elements of the claimed invention discussed above regarding claim 10.  Ishida further discloses in figures 1 and 2 that the first opening is a circular opening.
As to claims 19 and 20, Ishida in view of Zhu and Zheng disclose all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zhu further discloses in figure 4, an opening 41 which comprises a semi open groove structure formed at the edge of the backlight assembly.  It was well known that the location and shape of the opening was a matter of design choice because its primary impact was on the aesthetics, which depend on user preference.  Therefore, it would 
	As to claims 5 and 14, Ishida in view of Zhu and Zheng discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zheng further discloses in column 4, lines 48-58 that the light shielding layer 101 is coated on the sidewall using vapor deposition, which would result in a very thin light shielding layer, but does not specify that the thickness is less than 0.4 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishida so that the thickness of the light shielding layer is less than 0.4 mm in order to prevent the light shielding layer from being visible to a user.
As to claims 9 and 18, Ishida in view of Zhu and Zheng discloses all of the elements of the claimed invention discussed above regarding claims 7 and 17, but does not disclose that the projection range of the second opening is not less than the range of a viewing angle of the camera.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ishida such that the projection range of the second opening is not less than the range of a viewing angle of the camera in order not to obstruct the view from the camera.
As to claim 21, Ishida in view of Zhu and Zheng discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, no extra support structure is provided between the camera and the sidewall of the backlight .
Response to Arguments
Applicant's arguments filed November 26, 2021 have been fully considered but they are not persuasive.  Applicant argues that Zhu and Zheng do not disclose the claimed light shielding layer.  However, applicant engages in a piecemeal analysis of each reference.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding the claimed light shielding layer, Zhu discloses a light shielding layer which is disposed on the entire sidewall of the first opening.  Zheng discloses a light shielding layer which is coated directly on the sidewall of the first opening.  Taken together, the combination of Zhu and Zheng teaches a light shielding layer which is disposed on the entire sidewall of the first opening and is coated directly on the sidewall of the first opening.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871      

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871